FILED
                          NOT FOR PUBLICATION
                                                                             MAY 21 2021
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


ELGIN K. COX,                                   Nos. 16-15231
                                                     18-16975
             Plaintiff-Appellant,
                                                D.C. Nos.    4:12-cv-05880-SBA
 v.                                                          4:16-cv-04675-SBA

ALLIN CORPORATION PLAN; et al.,                 ORDER

             Defendants-Appellees.


                  Appeal from the United States District Court
                     for the Northern District of California
                 Saundra B. Armstrong, District Judge, Presiding

                     Argued and Submitted January 11, 2021
                           San Francisco, California

Before: BYBEE and R. NELSON, Circuit Judges, and WHALEY,* District Judge.

      The petition for panel rehearing filed by appellees Allin Corporation Plan

and Unum Life Insurance Company of America on March 2, 2021 is GRANTED.

      The memorandum disposition filed February 17, 2021 is WITHDRAWN.




      *
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
      The court considers the issue presented in these appeals important and one

that may affect other insurance contracts in California. Because the record is

insufficient, these appeals are REMANDED for the limited purpose of permitting

further development of the record. The district court shall conduct discovery to

determine whether the Allin Plan is a “California Contract” within the meaning of

Unum’s 2005 California Settlement Agreement (CSA) with the California

Department of Insurance (CDOI). The district court shall determine, based on

development of the record, whether the Allin Plan is “subject to the jurisdiction of

and approved by the [CDOI]” such that it is a “California Contract” governed by

the CSA and subject to the CSA’s prohibition on self-reported symptoms

limitations. We acknowledge that the district court found that the CDOI did not

have jurisdiction over the policy in Cox I, Cox v. Allin Corp. Plan, 70 F. Supp. 3d

1040 (N.D. Cal. 2014), and reaffirmed this finding in Cox II, Cox v. Allin Corp.

Plan, No. C 16-4675 SBA, Order Granting Defendant’s Mot. For Summ. J. at 17.

On the present record, however, the court is unable to determine whether such

finding was in error. The district court may want to consider whether the CDOI

claims to have jurisdiction over the subject policy or equivalent policies. The

district court may also want to address whether, even assuming that a copy of the

policy was not submitted to the CDOI, California insurance law so required. The


                                          2
district court may conduct proceedings consistent with this order and issue

findings, at which point we will resume jurisdiction over these appeals. We

express no opinion on the merits.

      Submission is VACATED and these appeals shall be held in abeyance

pending resolution of the proceedings on remand. The parties shall inform this

court within 7 days after the district court issues an order. The Clerk shall

administratively close these appeals pending resolution of the remand.




                                           3